Affirmed as Modified in Part, Reversed in Part, and Remanded; and
Memorandum Opinion filed July 8, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00767-CV

                         TIM WILSON SR., Appellant
                                         V.
                          FRIEDA WILSON, Appellee

                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 10-06-20425

                          MEMORANDUM OPINION

      In this post-divorce enforcement action, the trial court awarded appellee
Frieda Wilson a money judgment against her ex-husband, appellant Tim Wilson
Sr., for $12,000 in unpaid contractual alimony plus attorney’s fees, court costs, and
interest. In two issues, Tim contends that the trial court erred by (1) failing to
dismiss Frieda’s claim under Rule 91a of the Texas Rules of Civil Procedure, and
(2) awarding all or some of the alimony and interest because it was barred by
limitations.

      We overrule Tim’s first issue and sustain in part his second issue.
Accordingly, we modify the damages award, reverse the portion of the trial court’s
judgment awarding prejudgment interest, remand for recalculation of prejudgment
interest, and affirm the remainder of the judgment as modified.

                               I.    BACKGROUND

      Freida and Tim divorced in 2012. The divorce decree recited that the parties
entered into a written agreement as contained in the decree and stipulated that it
was enforceable as a contract. Under the heading “Contractual Alimony,” the
parties agreed for Tim to pay Frieda contractual alimony in the amount of $4,000
per month, payable on the first of each month, beginning on June 1, 2013, through
May 1, 2015. Payments would be deemed timely made if direct deposited on or
before the fifth day following the date that each payment was due.

      The contractual alimony section of the decree provided for acceleration of
the payments if Frieda notified Tim in writing of her intent to invoke the
provisions of the decree relating to acceleration. If Tim did not cure a default
within thirty days of receiving the notice, then at Freida’s “option, the entire
remaining obligation of [Tim], . . . or any portion of the obligation of [Tim], at
[Freida’s] election, shall then be accelerated and become due and payable.”

      On March 26, 2019, Frieda filed a motion to enforce, quoting from the
contractual alimony section of the decree and alleging that Tim violated the decree
by failing to make required payments beginning in December 2013. Frieda asked
the court to order Tim to pay the amount of past-due alimony plus interest, court



                                         2
costs, and attorney’s fees, and to render a judgment in her favor for the same. She
also asked the court to hold Tim in contempt.

      Tim filed an answer and an amended answer, in part stating, “To the extent
that Movant’s Motion to Enforce seeks enforcement of contractual alimony by
contempt, the motion is baseless in law and in fact, and fails to state a cause of
action upon which relief may be granted and should be dismissed.” He also
asserted that the motion to enforce was barred by the statute of limitations. At the
hearing on the motion, Tim’s counsel explained further:

      But, Your Honor, this is filed as a motion to enforce; and it’s to
      enforce contractual—this is not statutory alimony; this is a contractual
      alimony provision. That’s not enforceable by traditional enforcement
      mechanisms. It’s a—it would simply be a suit on a contract. That’s
      not what we have before the Court today. We filed a motion to
      dismiss along with the answer based on the fact that this is not an
      appropriate remedy.

The court explained that it would “treat it as contractual” and “treat it as a breach
of contract,” and apply the four-year statute of limitations.

      Freida testified at the hearing that Tim stopped paying the $4,000 monthly
alimony in December 2013. The court admitted as an exhibit a letter she sent to
Tim in January 2014 to notify him of her intent to invoke the acceleration
provision of the decree if he failed to cure within thirty days. She testified,
however, that after sending the notice of default, she did not take any additional
steps to actually accelerate the debt.

      The court announced that it would award Freida the alimony payments due
for March, April, and May 2015 and that Freida did not accelerate the debt in
January 2014. The court signed a final judgment awarding Freida $12,000 for the
contractual alimony, $2,510.13 in prejudgment interest, $3,500 in attorney’s fees,


                                           3
and $105 in court costs, for a total judgment amount of $18,115.13. The court did
not enforce the contractual alimony by contempt.

                                       II.     RULE 91A

       In his first issue, Tim contends that the trial court erred by not dismissing
Freida’s claim under Rule 91a. Tim contends that contractual alimony cannot be
recovered through a motion for enforcement of a divorce decree.1

A.     The Rule

       In relevant part, Rule 91a of the Texas Rules of Civil Procedure provides,
“Except in a case brought under the Family Code . . ., a party may move to dismiss
a cause of action on the grounds that it has no basis in law or fact.” Tex. R. Civ. P.
91a.1. “A cause of action has no basis in law if the allegations, taken as true,
together with inferences reasonably drawn from them, do not entitle the claimant to
the relief sought.” Id. “A motion to dismiss must state that it is made pursuant to
this rule, must identify each cause of action to which it is addressed, and must state
specifically the reasons the cause of action has no basis in law, no basis in fact, or
both.” Tex. R. Civ. P. 91a.2.




       1
           The parties have not briefed whether the denial of a Rule 91a motion is reviewable on
appeal after a trial on the merits. For purposes of this appeal, we assume without deciding that it
is. See Koenig v. Blaylock, 497 S.W.3d 595 (Tex. App.—Austin 2016, pet. denied) (reviewing
denial of Rule 91a motion following trial court’s order to partition real property pursuant to
divorce decree). But see Raider Ranch, LP v. Lugano, Ltd., 579 S.W.3d 131, 133 (Tex. App.—
Amarillo 2019, no pet.) (“We believe [the defendant’s] complaint of the trial court’s denial of
their motion to dismiss [under Rule 91a] was rendered moot when the court tried the merits of
the [plaintiff’s] case and rendered judgment in their favor.” (citing Bennett v. Pippin, 74 F.3d
578, 585 (5th Cir. 1996))); but cf. Isaac v. Burnside, 616 S.W.3d 609, 612 (Tex. App.—Houston
[14th Dist.] 2020, pet. denied) (denial of motion for summary judgment not reviewable on appeal
after a trial on the merits).

                                                4
B.    No Preservation

      As a prerequisite to presenting a complaint for appellate review, a party must
make a complaint to the trial court by a timely request, objection, or motion that
states the grounds for the ruling sought with sufficient specificity to make the trial
court aware of the complaint. Tex. R. App. P. 33.1(a); Garcia v. Alvarez, 367
S.W.3d 784, 788 (Tex. App.—Houston [14th Dist.] 2012, no pet.). A party’s
argument on appeal must comport with the complaint in the trial court. Id.

      Here, Tim’s assertion in his answer that the motion for enforcement should
have been dismissed did not state that his motion was made pursuant to Rule 91a.
Nor did Tim refer to Rule 91a at the hearing. Thus, Tim did not make any
complaint based on Rule 91a to the trial court.

      Accordingly, Tim did not preserve any error for any complaint about the
trial court denying a Rule 91a motion. See Garcia, 367 S.W.3d at 788 (complaint
that trial court could not render a money judgment regarding overpayment of
agreed periodic payments in divorce decree was not made to trial court and thus
waived).

C.    Rule 91a Inapplicable to Enforcement Motion

      By its terms, Rule 91a is not applicable to a case brought under the Family
Code. Freida’s motion for enforcement, which included a request for a money
judgment and contempt, was brought under the Family Code. See Tex. Fam. Code
§ 9.001 (enforcement generally); id. § 9.010 (authorizing money judgment for
failure to make payments of money awarded in the decree); id. § 9.012
(authorizing contempt); see also Jenkins v. Jenkins, 991 S.W.2d 440, 445 (Tex.
App.—Fort Worth 1999, no pet.) (noting that contractual alimony could be
recovered through a motion to enforce under the Family Code, which “allows a


                                          5
party who does not receive payments of money awarded in a divorce decree to sue
the defaulting party for a money judgment in the amount of the unpaid payments”).
Thus, the trial court would not have erred by denying a Rule 91a motion on this
basis.

D.       No Error

         Moreover, Tim has not shown any error. His reliance on In re L.R.P., No.
05-14-01590-CV, 2016 WL 514174 (Tex. App.—Dallas Feb. 9, 2016, no pet.)
(mem. op.), is misplaced. In that case, the court of appeals upheld the trial court’s
dismissal of a motion to enforce a contractual alimony provision because the
movant did not request a money judgment and sought enforcement only by
unavailable means—contempt and wage withholding. See id. at *4–5; see also
Dalton v. Dalton, 551 S.W.3d 126, 134 (Tex. 2018) (wage withholding unavailable
to enforce contractual alimony); In re Green, 221 S.W.3d 645, 647 (Tex. 2007)
(contempt unavailable to enforce contractual alimony).

         A more analogous case is Woolam v. Tussing, 54 S.W.3d 442 (Tex. App.—
Corpus Christi 2001, no pet.), in which the court of appeals reversed the trial
court’s denial of a petition for enforcement of spousal maintenance. In the wife’s
petition, she requested that contractual alimony be enforced by contempt, but she
also requested a money judgment for the missed payments, interest, and attorney’s
fees. See id. at 444. The court of appeals held that, even though the alimony could
not be enforced by contempt, id. at 450, the wife adequately pleaded a claim for
failure to pay contractual alimony.     See id. at 448.     The court reached this
conclusion, despite the wife never referring to a “contract” or “breach of contract”
in her petition, because the nature of her complaint was obvious from a review of
the pleadings—she alleged a contractual relationship and the failure to make
monthly payments. See id. at 447, 448 & n.6.

                                         6
      In Freida’s motion to enforce, she quoted from the “contractual alimony”
section of the divorce decree and alleged that Tim “failed to comply” with the
decree by failing to make required payments. Although she requested Tim be held
in contempt, she also requested a money judgment for the amount Tim failed to
pay as contractual alimony plus interest, costs, and attorney’s fees. Thus, her
request for enforcement by means of a money judgment had an adequate basis in
law—the allegations, taken as true, together with inferences reasonably drawn
from them, would entitle her to relief. See Tex. R. Civ. P. 91a.1; see also Woolam,
54 S.W.3d at 447–48.

      Tim’s first issue is overruled.

                                III.    LIMITATIONS

      In his second issue, Tim contends that the trial court erred by not applying
the four-year statute of limitations to (1) the entire debt because the debt was
accelerated by Freida’s January 2014 letter, or alternatively (2) the payment due
for the month of March 2015.

      The parties agree that the four-year statute of limitations applies and that
when a contract calls for fixed periodic payments, a separate cause of action
accrues and a separate limitations period applies for each missed payment. See
Trelltex, Inc. v. Intecx, L.L.C., 494 S.W.3d 781, 786–87 (Tex. App.—Houston
[14th Dist.] 2016, no pet.). A plaintiff may not recover any payment more than
four years overdue. See id. at 787.

      Relying on the Supreme Court of Texas’s opinion in Holy Cross Church of
God in Christ v. Wolf, 44 S.W.3d 562 (Tex. 2001), Tim contends that Freida
accelerated the debt so the statute of limitations began to run for all remaining
payments in January 2014—more than four years before she brought the


                                          7
enforcement action. Tim incorrectly asserts that the statute of limitations accrues
“when a party provides notice of intent to accelerate.” Rather, under Holy Cross,
an action may accrue for purposes of limitations if the plaintiff “actually exercises
its option to accelerate” a debt. Id. at 566. “Effective acceleration requires two
acts: (1) notice of intent to accelerate, and (2) notice of acceleration.” Id. This is a
question of fact for the trial court. See id. at 568 (noting that although accrual is a
legal question, “whether a holder has accelerated a note is a fact question”).

       Here, the trial court orally found that Freida did not accelerate the debt
because “she said she was going to, but she didn’t.”2 Freida’s testimony and her
letter support the trial court’s finding. Although Freida provided notice of an
intent to accelerate, she did not actually accelerate the debt. See id. at 566.

       However, under the terms of the decree providing for contractual alimony,
the payments were due on the first of each month and deemed timely if made by
direct deposit on the sixth of each month. Freida filed her motion to enforce on
March 26, 2019. Thus, the evidence conclusively establishes that the March 2015
payment, which the trial court awarded to Freida, is barred by the four-year statute
of limitations, and the trial court abused its discretion to award the March 2015
payment to Freida. See Trelltex, 494 S.W.3d at 786–87; see also Woody v. Woody,
429 S.W.3d 792, 797 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (noting that
although sufficiency of the evidence is not an independent ground of error in a



       2
         The trial court did not file written findings, but we would infer this finding anyway. See
Woody v. Woody, 429 S.W.3d 792, 797 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (in
post-divorce enforcement proceeding, noting that courts of appeals will infer all findings
necessary to support the judgment and uphold those findings if supported by sufficient
evidence); see also Larry F. Smith, Inc. v. The Weber Co., 110 S.W.3d 611, 615 (Tex. App.—
Dallas 2003, pet. denied) (rule that appellate court will uphold judgment on any legal theory that
finds support in the evidence applies regardless of oral pronouncements from the trial court).

                                                8
post-divorce enforcement action, insufficient evidence is a factor to consider in
assessing whether the trial court abused its discretion).

      Tim’s second issue is sustained in part to bar recovery of the March 2015
payment, thus reducing the damages awarded by $4,000.

                          IV.    PREJUDGMENT INTEREST

      Within his second issue, Tim contends that Freida should not have been able
to recover the alimony “plus interest” for the month of March 2015. But, he does
not provide a calculation for prejudgment interest or assert specific error related to
the calculation of prejudgment interest, and we are unable to discern from the
record the exact calculation used by the trial court. He prays that this court reverse
the judgment and remand for further proceedings. Accordingly, we will reverse
the award of prejudgment interest and remand for the trial court to recalculate
prejudgment interest in light of the modified damages award. See Tex. R. App. P.
43.3; see also, e.g., Jang Won Cho v. Kun Sik Kim, 572 S.W.3d 783, 815 (Tex.
App.—Houston [14th Dist.] 2019, no pet.) (remanding for recalculation of
prejudgment interest in light of the modified damages award).

                                 V.    CONCLUSION

      Having overruled Tim’s first issue and sustained in part his second issue, we
modify the trial court’s judgment to order that Freida recover from Tim the sum of
$8,000.   We order that the portion of the judgment that awards prejudgment
interest is reversed and ordered severed and remanded to the trial court for further
proceedings in accordance with this court’s opinion. The remainder of the trial
court’s judgment is affirmed.




                                           9
                                      /s/    Ken Wise
                                             Justice


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        10